Mr. Justice Holmes,
with whom agreed Mr. Justice White and Mr. Justice McKenna, concurring.
I.concur in the main with the judgment of the court. I agree that the public authority has a right to widen or deepen a channel if it sees fit, and that.ány cost that the railroad is put to in rebuilding a bridge the railroad must. bear. But the public must pay for the widening-or deepening, and I think that it does not matter whether what it has to remove is the original earth or some other substance, lawfulty put in the place of the" original earth. Very likely in this case the distinction is of little importance, but it may.be hereafter. I suppose it to be plain, as my brother Brewer says, that, if an expense is thrown upon the railroad unlawfully, its property is taken for public-use without due' compensation. Woodward v. Central Vermont Railway Co., 180 Massachusetts, 599.
*596I am authorized to say that my brothers White and McKenna agree with my view.